Citation Nr: 1822900	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine disability between August 5, 2012 and December 23, 2015.


REPRESENTATION

Appellant (Veteran) represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to July 1991.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In an unrelated matter, the Veteran filed an April 2016 notice of disagreement (NOD) against an October 2015 rating decision denying service connection for irritable bowel syndrome, claimed as gastrointestinal disability.  A Statement of the Case (SOC) has not been issued in response.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the RO recognizes these issues are on appeal.  Furthermore, in a May 2016 letter, the RO advised the Veteran that his NOD had been received and that additional action was pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized.  Thus, a remand of this additional issue is not necessary at this time.

FINDING OF FACT

The evidence indicates that, since August 5, 2012, the Veteran's service-connected migraines have caused very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

Between August 5, 2012 and December 23, 2015, the criteria for a 50 percent rating for service-connected migraines had been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of her claim.  The duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include STRs and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the report of which is adequate to evaluate the claim decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Increased Rating Claim

The Veteran claims entitlement to an increased rating for service-connected migraines.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the period of the appeal is from August 5, 2012, which is one year prior to the August 5, 2013 increased rating claim.

The Veteran's migraines have been service connected since June 2008.  On August 5, 2013, she claimed entitlement to an increased rating for the disorder.  At the time, the migraines had been rated 30 percent disabling under Diagnostic Code (DC) 8100 of 38 C.F.R. § 4.124a (2017).  In the December 2013 rating decision on appeal, the RO denied the claim.  During the pendency of the appeal, in a June 2017 rating decision, the RO granted a rating increase to 50 percent, effective December 23, 2015.  Inasmuch as 50 percent is the maximum rating under DC 8100, and is the only rating in excess of 30 percent, the sole question before the Board is whether the 50 percent rating should apply earlier in the appeal period - i.e., between August 5, 2012 and December 23, 2015.  See 38 C.F.R. § 3.400.      

Under DC 8100, a higher 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.71a.  The evidence pertaining to the period between August 5, 2012 and December 23, 2015 consists of lay assertions from the Veteran, treatment records and reports from her private neurologist, and an August 2013 VA compensation examination report.  This evidence indicates that the 50 percent rating assigned effective December 23, 2015 should apply earlier in the appeal period - i.e., between August 5, 2012 and December 23, 2015.

Records from a private neurologist dated between 2012 and 2015 indicate severe disability.  These records consistently note "chronic migraines" for which the Veteran used several prescribed medications, to include an injectable migraine drug.  These records note the Veteran's report that she had been experiencing four migraines per month, and that "[s]ome migraines may recur the next day."  

The only VA examination report dated during the relevant period also supports the claim.  In the August 2013 report, the examiner noted that the Veteran had "very frequent prostrating and prolonged" migraine attacks more than once per month, and that the attacks lasted one to two days in duration.  The report noted that the Veteran's headaches were accompanied by nausea, vomiting, sensitivity to light and sound, and changes in vision.  The Board notes that the findings in this report are consistent with the findings in a December 23, 2015 Disability Benefits Questionnaire (DBQ) report, which formed the basis for the increase in rating to 50 percent. 

The Veteran's lay statements dated between 2012 and 2015 also corroborate the claim.  She is competent to offer evidence regarding observable symptomatology such as headache pain and the various symptoms associated with the migraines such as vomiting and nausea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the February 2014 NOD, the Veteran claimed that she had experienced three migraines per month lasting up to three days per migraine.  She indicated that she missed work so frequently that her employer required that she use Family Medical Leave Act when absent from work.  She also indicated that she had to increase her medication usage to treat her worsening symptoms.  In an April 2014 statement, she stated that she was "54 hours of sick leave in the hole" because she had to miss work so often due to her symptoms, and that she received donated leave to help her situation.  In that statement she indicated that she had experienced up to three migraines per week, with each migraine lasting up to three hours.  In the August 2014 substantive appeal, the Veteran stated that she had experienced seven to eight migraines per month, with each lasting more than one day.  She indicated that her disability had worsened over the past year, and that her medication needs had increased as well.

In sum, the evidence dated between August 2012 and December 2015 indicates frequent completely prostrating and prolonged migraine attacks that cause severe economic inadaptability.  See 38 C.F.R. § 4.71a, DC 8100.  The private treatment records tend to support this finding, as does the August 2013 VA report, and the Veteran's detailed lay assertions.  The evidence indicates that her condition began deteriorating in 2012 and continued worsening throughout the appeal period.  As such, the Board cannot find that the preponderance of the evidence is against the assignment of a 50 percent rating from August 5, 2012.  This is an appropriate case therefore in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Between August 5, 2012 and December 23, 2015, entitlement to a 50 percent rating for migraines is granted, subject to laws and regulations pertaining to the award of monetary benefits.     




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


